IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40220
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellant,

versus

ROBERTO GODINA,

                                         Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. L-00-CR-1229-ALL
                        --------------------
                          December 11, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Roberto Godina pleaded guilty to possessing less than fifty

kilograms of marijuana with the intent to distribute after United

States customs officials at a border checkpoint discovered

marijuana hidden in the automobile he was driving.     The district

court sentenced Godina to a term of 21 months’ imprisonment,

followed by a three-year term of supervised release.

     Godina argues that his sentence is excessive because the

district court erroneously denied him a three-level reduction in




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-40220
                                -2-

offense level for acceptance of responsibility pursuant to

U.S.S.G. § 3E1.1.

     The defendant has the burden of demonstrating that he is

entitled to a reduction under § 3E1.1.    United States v. Bermea,

30 F.3d 1539, 1577 (5th Cir. 1994).   Whether a defendant clearly

demonstrates an acceptance of responsibility is a question of

fact.   United States v. Perez, 915 F.2d 947, 950 (5th Cir. 1990).

Because the district court is uniquely qualified to evaluate

whether the defendant has accepted responsibility, this court

reviews such a determination with even more deference than would

be given to a finding under a “clearly erroneous” standard.      See

United States v. Nguyen, 190 F.3d 656, 659 (5th Cir. 1999).     A

denial of acceptance of responsibility will be affirmed unless

the district court’s finding is “without foundation.”   United

States v. Brace, 145 F.3d 247, 264 (5th Cir. 1998) (en banc).

     The district court denied the reduction for acceptance of

responsibility because it did not believe that Godina had

provided complete information concerning his involvement in the

offense.   A defendant’s refusal to identify the persons who hired

him to transport drugs or to explain his financial arrangements

with his employers will support the denial of a reduction in

offense level for acceptance of responsibility.   United States v.

Tellez, 882 F.2d 141, 143 (5th Cir. 1989); United States v.

Barreto, 871 F.2d 511, 513 (5th Cir. 1989).

     AFFIRMED.